Citation Nr: 1130539	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  07-10 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

On November 19, 2007, the Veteran appeared and testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that the instant matter was previously before the Board in February 2008, at which time the Board remanded the issue of entitlement to an initial rating greater than 30 percent for PTSD for further development.  Unfortunately, the issue on appeal must again be remanded for the actions set forth below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran submitted his current claim for service connection in February 2006 at which time he indicated that he was receiving treatment for PTSD at the VA Vet Center in Charleston, South Carolina.  In April 2006, the RO requested from the VA Vet Center a summary report of the care provided to the Veteran.  A social worker with the Vet Center responded, indicating that the Veteran had begun receiving treatment on February 6, 2006, and was attending weekly group therapy sessions.  

In April 2007, the RO requested from the Charleston VA Vet Center copies of all treatment records for the Veteran from January 1, 2006, to the present.  The RO provided the Vet Center with the Veteran's signed Authorization and Consent to Release Information to VA form.  The RO indicated that a written negative response was required if the Veteran's treatment records no longer existed or were otherwise unavailable.  In a May 2007 letter, a Vet Center social worker noted that the Veteran was attending weekly PTSD group therapy sessions.  She then provided a paragraph summary of the Veteran's PTSD symptoms.  No other treatment records were forwarded to VA.  

Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (2010) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)." as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

Although it is clear from the record that the Veteran has attended weekly group therapy sessions, given the response from the Vet Center, the Board cannot be certain that the Veteran's Vet Center treatment records do not exist or that further efforts to obtain them would be futile.  See 38 U.S.C. § 5103(b)(3); 38 C.F.R. § 3.159(c)(2).  The Board finds that records related to treatment or therapy for the Veteran's PTSD during the appeal period are relevant to the Veteran's claim for a higher initial rating and as such, a complete record, which includes all records of the Veteran's treatment, to include records related to his group therapy sessions at the Charleston Vet Center is required so that the adjudication of the Veteran's claim is a fully informed one.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("[I]f there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").  If, on remand, it is determined that records related to the Veteran's group therapy sessions, or any other treatment received at the Charleston Vet Center, are indeed nonexistent or unattainable, the Veteran must be notified of that determination in compliance with 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who treated him for PTSD since February 2006.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  

2.  The AMC/RO must contact the VA Vet Center in Charleston, South Carolina, for any group therapy or treatment records for the Veteran.  The VA Vet Center should be asked to respond by indicating: (1) they have the requested records and are forwarding them; or, (2) they do not have any records for the Veteran and can certify that the records do not exist, were retired to storage, destroyed, or sent to another destination.  If they were retired to storage, they must be recalled.  If they were sent to another destination, the records must be requested from the other location.  The request should specifically indicate that VA is seeking the actual records and not a summary of the Veteran's treatment or symptoms.  

All attempts to obtain this data, and any responses received, should be documented in the claims folder.  If it is determined that the Veteran's Vet Center treatment records are unavailable or unattainable, the Veteran must be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e).

3.  After undertaking any other development deemed appropriate, the AMC/RO should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
G.A. Wasik
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


